Citation Nr: 1450029	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for obsessive compulsive disorder.  

4.  Entitlement to service connection for a transient ischemic attack with expressive aphasia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The appellant served with the United States Naval Reserve from October 1985 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified at a Travel Board hearing in April 2013 and a copy of that transcript is of record. 

A review of the appellant's Virtual VA claims file reveals the April 2013 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his claimed disabilities are due to his service in the Naval Reserve service, particularly stress.  

Here, the appellant only had service in the Naval Reserves, with no service on active duty, and he does not claim otherwise. 

In an attempt to obtain the appellant's service treatment records, the RO conducted a search of the appellant's Official Military Personnel File (OMPF).  The RO electronically received the appellant's military personnel records but did not receive any medical records.  The RO also made a request to the Records Management Center (RMC).  The RMC replied that there were no service treatment records for the appellant at the RMC.  The RO notified the appellant and asked the appellant to submit any records he had in his possession.  Unfortunately, the appellant did not have any service treatment records in his possession.  The RO then made a formal finding of unavailability of the appellant's service treatment records. 

However, the Board observes that according to M21-1MR, III.iii.2.B.14.c., service treatment records belonging to an individual in the National Guard or Reserves who has never been on active duty are never sent to the RMC.  Thus, a remand is necessary to search other appropriate sources to attempt to obtain the appellant's Naval Reserve service treatment records.  

Additionally, at the April 2013 Board hearing, the appellant testified that he was seen at the hospital at Dallas Naval Air Station in 1992 while on reserve duty because it was believed the appellant was having a heart attack but it was found to be stress.  He maintains he saw a psychologist.  As such, the Board finds that on remand the RO/AMC should attempt to obtain these records.  

The Board also finds that as the claims are already being remanded and the exact dates that the appellant was on ACDUTRA or INACDUTRA are significant to determine if any injury occurred during these times, on remand the RO/AMC should attempt to obtain this information.  

Finally, at the April 2013 Board hearing, the appellant testified that he was receiving Social Security benefits.  As such, on remand these records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC or any other appropriate custodian and specifically request mental health records and hospitalization/clinical records pertaining to any treatment the appellant reportedly underwent at the Dallas Naval Air Station Hospital in 1992.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2. Contact the SSA and request the appellant's complete SSA records.  A copy of any request(s) sent to SSA, and any reply must be included in the claims file. 

3. In light of the appellant's service in the Navy Reserves but no service on active duty, pursuant to M21-1MR, III.iii.2.B.14.c., search all potential depositories where the appellant's service treatment records may be located.  The search should include (but not necessarily be limited to) the Naval Reserve Personnel Center (NRPC) and the National Personnel Records Center (NPRC).  If any location contacted suggests other sources, those sources should be encompassed by the search.  If any requested records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (records unavailability). 

4. Obtain verification of the specific dates of the appellant's Naval Reserve service, to include the specific dates of ACDUTRA and INACDUTRA service, through appropriate official channels for the time period from October 1985 to October 1999.  Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed.  All efforts to obtain this information should be fully documented.

5. After completion of the above development, the AOJ/AMC should perform any additional development it deems necessary, to possibly include obtaining a VA examination and medical opinion.

6. Thereafter, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


